767 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CARL A. SPENCER, JR., PLAINTIFF-APPELLANT,v.BUTLER, TOWNSHIP OF COLUMBIANA COUNTY; EARL BARBO AND SONS;FREDERICK OREND, ET AL., DEFENDANTS-APPELLEES.
NO. 85-3137
United States Court of Appeals, Sixth Circuit.
6/4/85

N.D.Ohio
AFFIRMED
ORDER
BEFORE:  WELLFORD and MILBURN, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
This matter is before the Court upon plaintiff's motion to procceed in forma pauperis on appeal.  The appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examining plaintiff's motion and brief as well as the record, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff appeals pro se from a district court order dismissing his complaint for lack of jurisdiction.  In his complaint, among other things, plaintiff requested defendant Township to remove snow from a road in the township, and seeks to enjoin the 'use of moneys' on non-dedicated roads by public agency defendants.  Plaintiff also asked the district court to compel the state to proceed in various civil actions he had filed, with specific reference to a 1967 case.  We concur with the well-reasoned opinion and the conclusion of the district court that no deprivation of a civil right under color of law has been set out.


3
Accordingly, it is ORDERED that plaintiff's motion to proceed in forma pauperis is granted and the district court judgment is affirmed pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.